Citation Nr: 0834329	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-40 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post -traumatic stress disorder (PTSD), prior to 
May 29, 2003.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for PTSD, from May 29, 2003.

2.  Entitlement to an effective date earlier than May 29, 
2003, for entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles O. Barto, Attorney at 
Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2002 and October 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The August 2002 rating decision granted service connection 
for PTSD, and assigned a 10 percent initial rating, effective 
from May 31, 2002.  The Board finds that a statement received 
in May 2003 may be reasonably construed as a timely notice of 
disagreement with the August 2002 assignment of an initial 10 
percent rating for PTSD.  Thereafter, an October 2003 rating 
decision assigned an increased staged 30 percent rating for 
PTSD, effective from May 29, 2003.

The October 2003 rating decision also granted entitlement to 
a total rating for compensation purposes based on individual 
unemployability, effective from May 29, 2003.

These matters were previously before the Board in April 2007, 
when the veteran's claims were remanded for additional due 
process compliance.  The case has been returned to the Board 
for appellate consideration.

In April 2007, the Board also remanded the issues of 
entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease, 
and entitlement to an effective date earlier than February 
27, 2003 for a 40 percent rating for chronic lumbosacral 
strain with degenerative disc disease, for issuance of a 
statement of the case.  A statement of the case was issued in 
January 2008, but the veteran failed to file a timely 
substantive appeal as to these matters.  As such, they are 
not for appellate consideration at this time.


FINDINGS OF FACT

1.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD productive of 
disability comparable to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (the 
criteria for the next higher, 30 percent rating) at any time 
from May 31, 2002 to May 29, 2003.

2.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD productive of 
disability comparable to occupational and social impairment 
with reduced reliability and productivity (the criteria for 
the next higher, 50 percent rating) at any time from May 29, 
2003.

3.  On May 29, 2003, the RO received the veteran's claim of 
entitlement to a TDIU, and no document of record received 
prior thereto may be reasonably construed as a claim for 
TDIU.

4.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of the veteran's 
service-connected disabilities sufficient to preclude him 
from engaging in substantial gainful employment, consistent 
with his education and occupational experience, prior to May 
29, 2003, the date of his claim for entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD, at any time from May 31, 2002 through May 
28, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.114, 3.155, 3.159, 3.321, 3.400, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial staged evaluation in excess 
of 30 percent for PTSD, at any time from May 29, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 
3.155, 3.159, 3.321, 3.400, 4.130, Diagnostic Code 9411 
(2007).

3.  The criteria are not met for an effective date earlier 
than May 29, 2003 for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.321(b)(1), 3.340, 3.341, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2002 rating decision on appeal granted service 
connection for PTSD, such claim is now substantiated.  As 
such, the veteran's filing of a notice of disagreement as to 
the initial rating assigned for PTSD in the August 2002 
rating decision does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  See 73 Fed.Reg. 
23353-23356 (April 30, 2008) as it amends 38 C.F.R. 
§ 3.159(b)(3) (effective from May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for evaluating PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under that diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluations that 
the RO had assigned.

Nevertheless, the Board notes that June 2003 and April 2006 
VCAA letters explained the evidence necessary to substantiate 
his claims for an increased disability rating and TDIU, as 
well as the evidence required to establish an earlier 
effective dates for his award of TDIU.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, the April 2006, and February 2007 and April 
2008, letters explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Although the notice requirements regarding the 
veteran's claim for earlier effective date for his TDIU and 
the requirements of Dingess/Hartman were provided to the 
appellant after the initial adjudication, the issue was 
readjudicated, and the appellant has not been prejudiced 
thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving a claim for higher compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Increased Disability Evaluation for PTSD (Prior to, and from, 
May 29, 2003)

Service connection for PTSD was granted by a rating decision 
dated in August 2002, and an initial 10 percent rating was 
assigned effective from May 31, 2002.  The veteran asserts 
that the symptoms of PTSD prior to May 29, 2003 are 
sufficient to sustain a 30 percent disability evaluation for 
his service-connected PTSD.  However, there has been no 
demonstration by competent clinical evidence of record that 
the rating criteria for a disability evaluation of 30 percent 
for the veteran's service-connected PTSD were met at any time 
during the period from May 31, 2002 through May 28, 2003.  

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for PTSD when productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The veteran underwent a VA fee-basis psychiatric examination 
in July 2002.  The veteran complained of recurrent thoughts 
of Vietnam, hypervigilance, startle response, and impaired 
sleep.On mental status examination, the veteran reported that 
he angered easily, felt depressed at times, and had 
nightmares three to four times a week.  He also reported some 
difficulty establishing work and social relationships.  It 
was noted that the veteran had no impairment of thought 
processes or ability to communicate.  There was no history or 
evidence of hallucinations or delusions.  He denied suicidal 
or homicidal thoughts, maintained good personal hygiene, 
grooming and general appearance, and was oriented at to time, 
place and person.  His long and short-term memory was good, 
and there was not history or evidence of obsessive or 
ritualistic behaviors.  His speech was spontaneous, coherent 
and relevant, with no blocking or slowing.  His speech was 
not circumstantial, and was adequately organized.  He denied 
panic attacks.  His affect appeared only slightly depressed.  
There was no history of impulsive behaviors, and he 
abstracted proverbs well.  The examiner noted that he was 
able to follow moderately complex instructions, and had only 
occasional interference in his daily activities.  

The veteran's VA treatment notes do not show any mental 
health treatment during the period from May 31, 2002 through 
May 29, 2003, except for a December 2002 outpatient clinic 
nursing note which indicates that the veteran denied 
experiencing any symptoms of depression upon screening.  The 
first objective evidence that the veteran's PTSD symptoms 
warranted a 30 percent disability evaluation was at his 
September 2003 VA examination.  According to that report, the 
veteran complained of irritability hypervigilance and 
difficulty sleeping, but denied hallucinations, delusions, 
and anxiety.  On mental status examination, the impression 
was PTSD, with a Global Assessment of Functioning (GAF) score 
of 53.  GAF scores of 51 to 60 are indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).   See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  
 
Although the veteran was found to have symptoms sufficient 
for a 30 percent disability rating upon evaluation in 
September 2003, there is no objective evidence demonstrating 
the manifestations and severity of the veteran's PTSD prior 
to that date, or warranting a rating in excess of 30 percent 
from May 29, 2003.  As such, an initial rating in excess of 
10 percent is not warranted for the period from May 31, 2002 
through May 28, 2003, and the effective date for the grant of 
the 30 percent rating for his service-connected PTSD is 
already earlier than the first date in which it was factually 
ascertainable that his symptomatology had worsened.  
See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award 
of benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).  
Additionally, an evaluation in excess of 30 percent is not 
warranted from May 29, 2003.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis at 
any time during the rating periods on appeal.  However, the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  In this regard, there has been no showing by 
the veteran that the veteran's PTSD has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  As such, there are no grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  For these reasons and bases, the 
preponderance of the evidence is against the veteran's 
claims, meaning the benefit-of-the-doubt rule is 
inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Earlier Effective Date for TDIU

The veteran's completed TDIU application was received by the 
RO on May 29, 2003.  In an October 2003 rating decision, the 
veteran was granted entitlement to TDIU, effective May 29, 
2003.  The veteran disagreed with the effective date assigned 
for his TDIU.  

The veteran requested an earlier effective date, presumably 
on the basis that the medical evidence showed he was 
unemployable prior to May 29, 2003, but within the one year 
prior to the date of receipt of the claim (i.e., May 2002).  
An effective date of one year prior to the date of receipt of 
the claim can be assigned where the facts demonstrate that 
the veteran met the relevant criteria during that prior year; 
there is no provision for the award of an effective date for 
compensation benefits, based on an increased rating claim, 
from a date more than one year previous to the actual receipt 
of the increased rating claim.  See 38 C.F.R. § 3.400(b)(2).

The rating criteria for a disability evaluation of 30 percent 
for the veteran's PTSD were not met prior to May 29, 2003 and 
as such, the veteran did not meet the schedular percentage 
requirements for a TDIU until the grant of a 30 percent 
rating for his service-connected PTSD, effective May 29, 
2003, which gave the veteran a sufficient combined rating for 
such entitlement.  See 38 C.F.R. § 4.16(a).  See 38 C.F.R. 
§ 4.16(a) (a total rating may be assigned if there is only 
one disability, this disability is rated as 60 percent 
disabling or more; or if there are two or more disabilities, 
at least one disability is rated as 40 percent disabling or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more).  

The Board also acknowledges that the provisions of 38 C.F.R. 
§ 4.16(b) set forth that extraschedular consideration must be 
given to all veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
However, the competent evidence of record for the one year 
period prior to May 29, 2003 fails to demonstrate the veteran 
was incapable of engaging in substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disabilities.

The Board again notes that the veteran's claim for TDIU was 
received on May 29, 2003.  Significantly, the competent 
evidence of record for the entire one year period prior to 
May 29, 2003 fails to demonstrate the veteran was incapable 
of engaging in substantially gainful employment, consistent 
with his education and occupational experience, due to his 
service-connected disabilities (chronic lumbosacral strain 
with degenerative disc disease, PTSD, neuropathy of the left 
lower extremity, neuropathy of the right lower extremity, 
fragment wound of the right side of the neck, fragment wound 
of the dorsum of the right hand) prior to the date of his 
claim of entitlement to TDIU, and the grant of his increased 
disability rating for PTSD, May 29, 2003.

In his application for TDIU received on May 29, 2003, the 
veteran reported that he had completed high school, and had 
previous occupational experience as a driver, construction 
supervisor, and laborer.  The veteran also indicated that he 
last worked full-time in January 2000.  

Nevertheless, as previously indicated, the veteran has not 
provided any objective evidence of that his service-connected 
disabilities rendered him unable to obtain and retain 
employment prior to May 29, 2003.  In fact, the Board points 
out that the veteran did not allege that his PTSD or any of 
his other service-connected disabilities caused occupational 
impairment prior to the date of his claim.  Therefore, the 
Board finds that the record fails to establish the veteran 
was precluded from engaging in substantial gainful employment 
consistent with his high school education and occupational 
experience, due to his service-connected disabilities, during 
the period from May 2002 through May 29, 2003, the one year 
period prior to the date of receipt of the claim on May 29, 
2003, even when considered on an extraschedular basis 
pursuant to 38 C.F.R. § 4.16(b).  As such, the effective date 
for the grant of the TDIU can be no earlier than the date of 
receipt of his claim - May 29, 2003.  
See 38 C.F.R. § 3.400(b), (o).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD, at any time from May 31, 2002 through May 28, 2003, 
is denied.

Entitlement to an initial staged evaluation in excess of 30 
percent for PTSD, from May 29, 2003, is denied.

Entitlement to an effective date earlier than May 29, 2003, 
for the grant of a TDIU, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


